U.S. Department of Justice
Federal Bureau of Prisons

OPI: FPI
NUMBER: 5350.24
DATE: July 24, 1997
SUBJECT: English-as-a-Second Language
Program (ESL)

1. [PURPOSE and SCOPE §544.40. Pursuant to the Crime Control
Act of 1990 (18 U.S.C. § 3624 (f)), limited English proficient
inmates confined in Federal Bureau of Prisons institutions are
required to attend an English-as-a-Second Language (ESL) program
until they function at the equivalence of the eighth grade level
in competency skills. Waivers to this requirement may be granted
by the Warden in accordance with §544.41 and 544.42.]
This Program Statement applies to:
!

inmates with limited English proficiency who entered Bureau
institutions after March 29, 1994, regardless of their
degree of literacy in their native or other language, and

!

other inmates whose English proficiency is limited as
defined in Section 7.

The Crime Control Act of 1990, codified in 18 U.S.C. § 3624 (f),
requires that:
!

non-English-speaking Federal prisoners participate in an ESL
program until they function at the equivalent of the eighthgrade level on a nationally recognized education achievement
test.

Except as provided in Section 5, each inmate who has limited
English proficiency skills is required to complete one mandatory
period of ESL program participation during his or her
confinement. The mandatory period ends when the inmate has
achieved the eighth-grade level as measured by a score of 225 on
the ESL CASAS Level C Reading Certification test and a score of
215 on Level B or C of the Listening Comprehension test.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5350.24
July 24, 1997
Page 2
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates with limited English proficiency skills will be
afforded the opportunity to enhance their communication skills,
and some of those inmates will be required to participate.
b. Participants in an English-as-a-Second-Language Program
will be tested to determine their English proficiency level.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5350.21

b.

English-as-a-Second-Language Program
(03/29/94)

Directives Referenced
PS 1505.02
PS 5100.06
PS 5270.07
PS 5300.17
PS 5310.15
PS 5322.10
PS 5890.12
PS 7331.03

Language Translation Used in Official
Documentation (11/16/92)
Security Designation and Custody
Classification Manual (06/07/96)
Inmate Discipline and Special Housing Units
(12/29/87)
Education, Training, and Leisure-Time Program
Standards (09/04/96)
Minimum Standards for Administration,
Interpretation, and Use of Education Tests
(09/04/96)
Classification and Program Review (09/04/96)
SENTRY - National On-Line Automated
Information System (10/08/96)
Pretrial Inmates (11/22/94)

18 U.S.C. § 3624(f) (Comprehensive Crime Control Act of
1990)
c. Rules cited in this Program Statement are contained in 28
CFR 544.40-44.
4.

STANDARDS REFERENCED

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: FC2-5094, C2-4169, C2-4235,
C2-4239.
b. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4395, 3-4410, 3-4418, 3-4419,
3-4420, 3-4422.
c. American Correctional Association Foundation/Core Standards
for Adult Local Detention Facilities: C2-5256, C2-5262.

PS 5350.24
July 24, 1997
Page 3
d. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-5A-02, 5B-01, 5B-03.
5.

[APPLICABILITY: WHO MUST ATTEND THE ESL PROGRAM §544.41.

a. All Federal prisoners who have limited English proficiency
skills shall attend an ESL program except:
(1)

Pretrial inmates;

The term "pretrial inmates" is defined in the Program
Statement on Pretrial Inmates.
A pretrial inmate may participate in correspondence and self
study ESL courses. Institutional staff may also arrange for
educational assistance to the pretrial inmate through the use of
contract personnel or community volunteers.
When consistent with institution security and good order,
pretrial inmates may have access to the institution’s educational
program.
(2) Inmates committed for purpose of study and observation
under the provisions of 18 U.S.C. 4205(c) or, effective November
1, 1987, 18 U.S.C. 3552 (b);
(3)

Sentenced aliens with a deportation detainer;

A deportable alien status shall be verified by using the
Public Safety Factor scoring included in the Security
Designations and Custody Classification Manual and shall be
reviewed at each program review. Other indicators may include
citizenship and the Case Management Activity (CMA) assignment.
(4) Other inmates whom, for documented good cause, the
Warden may excuse from attending the ESL program.]
The Warden may excuse other inmates, for documented good
cause. Inmates exempted from the mandatory ESL requirement may
participate in the ESL program if they so desire and with staff
approval. If classroom space and resources are limited, priority
shall be given to mandatory students.
The Warden may establish an appropriate English language
level requirement as qualification or prerequisite for selected
inmate positions.
[b. Staff shall document in the inmate's education file the
specific reasons for not requiring the inmate to participate in
the ESL program.]

PS 5350.24
July 24, 1997
Page 4
The Warden may not delegate ESL program exemption authority below
the Associate Warden level. The Justification-of-Exemption Record in
the SENTRY-based inmate education record system shall be used to
document the exemption.
The Warden may encourage certain exempt inmates to achieve basic
skills level scores for purposes of effective institution management.
6.

COMPREHENSIVE ADULT STUDENT ASSESSMENT SYSTEM (CASAS) TESTS

Comprehensive Adult Student Assessment System (CASAS) tests shall be
used to assess an inmate’s English language proficiency level. CASAS
tests measure two skill areas: reading and listening comprehension
(understanding the spoken word).
!

The reading portion assesses the student's ability to apply basic
reading skills in a functional context and measures specific life
skills competencies.

!

The listening comprehension portion assesses the student's
ability to understand spoken words and to apply basic listening
skills in real life situations. The listening test also measures
specific life skills competencies and complements the reading
survey achievement tests described below.

CASAS tests shall consist of:
!
!
!

listening and reading placement tests,
listening and reading achievement tests, and
listening and reading certification tests.

The placement test provides guidelines for inmate placement into
appropriate instructional levels and guides the instructor toward the
classroom use of the appropriate survey achievement test.
Survey achievement tests help teachers develop curricula, measure
student progress over a 90-day period, and identify student
weaknesses. The ESL teacher or coordinator may administer placement
and survey achievement tests.
The Level C Reading Certification test is the only test that certifies
performance at 225 (or eighth-grade level) and allows exit from the
mandatory program when the listening comprehension test requirement is
satisfied.
7.

[PROCEDURES §544.42

a. The Warden at each federal institution shall ensure that inmates
who at their initial classification are found to be limited English
proficient are enrolled in the ESL program. Determination of limited
English proficiency is made by staff on the basis of personal
interviews and placement testing.]

PS 5350.24
July 24, 1997
Page 5
Limited-English-proficient inmates (LEP) shall be referred to
the ESL Coordinator for CASAS placement testing based on their
inability to:
!
!
!

Complete the education interview form in English
Comprehend A&O lectures in English
Read and understand information at initial
classification.
The English proficiency of an inmate who has already been
classified shall be evaluated at his or her next scheduled
program review.
Based on each inmate's ability to understand and read English
during the initial education interview or the initial unit team
classification, the education representative, in conjunction with
the unit team, shall determine whether to recommend that the
inmate be tested with CASAS assessment instruments.
Bilingual inmates who speak the English language, but who are
illiterate in his/her native and in the English language shall be
placed in the mandatory literacy program.
(1) The ESL coordinator shall use listening comprehension
and reading ESL CASAS Placement test scores to assess and place
limited-English-proficient inmates in the ESL program.
!

ESL teachers shall use CASAS Survey Achievement test
scores (levels A, B, or C) to monitor student reading
and listening progress.

!

The ESL CASAS Level C Reading Certification test shall
be used for program completion and shall be
administered only when inmates have achieved a score of
215 or above in the Listening Comprehension Survey
Achievement tests, forms B or C, and have attained a
reading score of at least 225 on the C level Survey
Achievement test.

(2)

A 225 on the CASAS Level C Reading Certification test
is the equivalent of an eighth-grade ESL level.

!

Inmates who achieve this score and a score of 215 in
form B or C of the Listening Comprehension Survey
Achievement test meet the mandatory ESL requirement.

[b. An inmate who returns to the Federal Bureau of Prisons on
a new sentence or as a parole violator, and who has not achieved
or is unable to demonstrate verified achievement of the eighth
grade level, must provide verification or enroll in the ESL
program until that inmate achieves such a grade or is granted a
waiver for cause.]

PS 5350.24
July 24, 1997
Page 6
Achievement of the eighth-grade level is measured by a score of
225 on the CASAS Level C Reading Certification test and a score
of 215 on forms B or C of the CASAS Listening Comprehension
Survey Achievement test.
[c. The Warden or designee shall assign to an education staff
member the responsibility to coordinate the institution's ESL
program. The ESL coordinator or designee shall meet with the
inmate for the purpose of enrolling the inmate in the ESL
program. The ESL coordinator shall be responsible for the
completion of the official ESL Program Record, and shall place it
in the inmate's education file.]
The Supervisor of Education is ordinarily delegated authority
to designate the ESL coordinator. When feasible, a second staff
member shall be designated the institution's alternate ESL
coordinator and shall assist, as necessary.
The ESL coordinator or designee shall record the initial
assessment and the classroom teacher shall record subsequent test
scores, as well as the dates of participation in the ESL program,
on the SENTRY-based inmate education system for all LEP inmates
in the institution, using the SENTRY-based education transcript
system (Attachment A).
The ESL coordinator shall monitor the inmate's progress in the
ESL program.
!

Except as provided in Section 5 of this Program
Statement, inmates who score below 225 in the CASAS
Placement test in reading shall be regarded as not
functioning at the eighth-grade level and shall be required
to attend an ESL program until they achieve a score of 225
on the CASAS Level C Reading Certification test.
!

Inmates who score below 215 in listening on the CASAS ESL
Placement test are also required to attend ESL classes until
they achieve a score of 215 in listening on forms B or C of
the Survey Achievement Listening tests.
Inmates may be referred for retesting after 30 hours of
instruction.
[d. Ordinarily, there will be no time limit for completion of
the ESL mandatory program. However, after 240 instructional
hours of continuous enrollment in an ESL program, excluding sick
time, furloughs, and other excused absences from scheduled
classes, the Warden shall have the authority to grant a waiver
from further program participation. This waiver may be granted
when it is determined that the inmate will not benefit from
further instruction. Each exemption determination shall be made
on an individual basis and shall be supported by documentation.]

PS 5350.24
July 24, 1997
Page 7
Documentation shall consist of attendance records, classroom
observation notes and individual progress tracking folders, as well as
test scores or a documented disability which prevents the inmate from
achieving a score of 225 on the CASAS Certification test. A waiver
shall be granted only after all efforts have been made to achieve
program completion.
!

The authority to waive inmates for specific and good cause may
not be delegated below the Associate Warden level. Requests for
exemptions shall be directed to the Warden or designee after the
ESL coordinator and the Supervisor of Education have approved
them.
!

The ESL coordinator shall document in the SENTRY-based
electronic education system the specific reasons for not
requiring the inmate to enroll or continue in the ESL program.
!

Participation in the mandatory ESL program may be postponed
while the inmate is enrolled in the mandatory literacy program at
the Supervisor of Education's discretion.
!

Ordinarily, a "day" in a mandatory program such as ESL is a
minimum of two instructional hours. Daily program hours may be
longer, contingent upon local institution resources and needs.
e. The ESL coordinator or designee is required to maintain a
SENTRY-based waiting list, when necessary.
8. ESL ACHIEVEMENT LEVEL. The term "equivalence of the eighth grade"
refers to the achievement of an 8.0 grade level in reading
competencies as measured by a score of 225 on the CASAS Level C
Reading Certification test.
Inmates may be enrolled in ESL classes, depending on their ESL
placement scores. Only one mandatory or non-mandatory program
completion per inmate may be reported on SENTRY.
Inmates whose scores are equal to or above 225 on the CASAS
Certification test and who wish to improve their English skills may be
referred to the literacy program or the non-mandatory ESL.
9. [INCENTIVES §544.43. The Warden or designee shall establish a
system of incentives to encourage an inmate to meet the mandatory ESL
program requirements.]
Each institution shall establish a system of appropriate awards (e.g.,
cash awards, certificates, dictionaries) for mandatory and nonmandatory inmates in recognition of satisfactory progress and
completion of the ESL program. The ESL program incentives system
shall be described in writing and presented to inmates during the
Admission and Orientation process.

PS 5350.24
July 24, 1997
Page 8
10. [DISCIPLINARY ACTION §544.44. As with other mandatory
programs, such as work assignments, staff may take disciplinary
action against an inmate when that inmate refuses to enroll and
participate in, or to meet the minimum requirements of the
mandatory ESL program.]
The inmate may be charged with prohibited act 306, Refusing to
Accept a Program Assignment, or any other appropriate prohibited
act (see the Program Statement on Inmate Discipline and Special
Housing Units).
11. ESL CLASS SCHEDULE. ESL classes shall be scheduled Monday
through Friday. When possible, the ESL program should operate
during daytime hours; however, if the Warden determines that a
daytime literacy program would unduly affect other institution
programs (e.g., work assignments) it can be offered in the
evening.
12. TEST ADMINISTRATOR. The staff person who normally
administers other education tests shall administer the ESL CASAS
Certification test and Survey Achievement Listening tests B Form
L54 and C Form L56. Under no circumstances shall the ESL teacher
or coordinator administer the CASAS Certification tests.
Suspicion or occurrence of CASAS Certification test compromise
shall be reported immediately to the Regional Education
Administrator and the Central Office Education Administrator.
13. TRANSFERS. An inmate, who transfers to another institution
prior to completing the mandatory ESL program, is expected to
complete the program at the new institution. The sending
institution shall record test scores, current diagnostic test
information, class attendance time, and related data in the
SENTRY-based electronic education file and complete the
appropriate SENTRY transactions.
14. PROGRAM COMPLETION. A program completion is the achievement
of an eighth-grade equivalent in reading skills as measured by a
score of 225 in the CASAS Certification test and a 215 in the
Listening Comprehension test.

\s\
Kathleen M. Hawk
Director

PS 5350.24
July 24, 1997
Attachment A, Page 1
BOPUU
*
PAGE 001 OF 001 *

INMATE EDUCATION UPDATE
SINGLE TEST/SUBTEST

REGISTER NUMBER..:
FUNCTION.........:

***
***

NAME..:
RSP OF:

TEST.............:
SUBTEST..........:
SUBTEST DATE.....:

CASAS
***
MM-DD-YYYY

*
*

***
***

SCORE............:
STATE REPORTED TO:
FORM.............:
TESTING FACILITY.:
BOPUU
PAGE 001 OF 01

*
*

INMATE EDUCATION UPDATE
*
PERIODIC REVIEW / WITHDRAWAL INTERVIEW *

REGISTER NUMBER........:
FUNCTION...............:

***
***

NAME..:
RSP OF:

***
***

PROGRAM................:
DATE OF INTERVIEW......:
REVIEW/WITHDRAWAL (R/W):

***
MM-DD-YYYY
*

(

)

IF PERIODIC REVIEW:
TYPE OF REVIEW....:

(
(

)
)

IF VOLUNTARY WITHDRAWAL:
WITHDRAWAL REASON.:
PROGRESS MADE.....:
RE-ENROLLMENT.....:

(
(
(
(

)
)
)
)

INMATE EDUCATION DATA
JUSTIFICATION OF EXEMPTION

*
*

INTERVIEW COMPLETED BY.:

BOPUU
PAGE 001 OF 01

*
*

REGISTER NUMBER........:
FUNCTION...............:

***
***

PROGRAM................:
DATE OF REQUEST........:
EXEMPTED FROM..........:

***
MM-DD-YYYY
***

REASON FOR EXEMPTION...:
RECOMMENDED BY.........:
CONDITIONS.............:
REMARKS................:
APPROVED/DISAPPROVED:
DATE:
SOE:_____________________________

NAME..:
RSP OF:

(
(
(

***
***

)
)
)

WARDEN: ______________________

